Plaintiff brought an action against the defendant for damages to personal property and personal injuries, sustained as a result of the negligence of the defendant in the operation of his automobile on a public highway in the vicinity of Central Bridge, *934N. Y. The defendant appeals on the ground that there is no proof of negligence on the part of the defendant to be submitted to the jury, and on the grounds that the plaintiff was guilty of contributory negligence and the amount of damages awarded is excessive. A question of fact alone was involved which the jury passed upon. The damages awarded are not so excessive as to require the judgment to be set aside. There is nothing in the record to indicate that the jury acted improperly in awarding damages. Judgment unanimously affirmed, with costs. Present — HUI, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.